In July, 1904, Greenleaf Johnson, Jr., was in due form of law found by a jury to be "of unsound mind so that he is not capable of the government of himself or the management of his estate," and the jury also found that he was seized of a large and valuable real and personal estate, and that his nearest of kin were his wife, and two children, a daughter and a son. This inquisition was duly confirmed, and the Safe Deposit and Trust Company of Baltimore was appointed committee of the person and estate of the said Johnson. These proceedings were founded upon the petition of Joseph T. Deal, president of the Greenleaf Johnson Lumber Company, in which Mr. *Page 466 
Johnson was interested, supported by the affidavits of Dr. Randolph Winslow, his neighbor and attending physician, and of Dr. Edward N. Brush who had examined him with reference to that proceeding.
In February, 1906, Mr. Johnson filed in that case a petition, alleging that his committee had never exercised any authority or control over his person, and had confined its attention to the control and management of his estate, and that whatever may have been his mental condition when he was adjudicated non composmentis, that he was then "sane, and of sound mind, memory and understanding, and entirely able to take charge of and manage his estate," and he prayed that said committee might answer his petition, and that the decree appointing said committee should be annulled and set aside, the committee be discharged, and he be restored to his full personal liberty and to the full right to control and manage his estate. This petition was supported by the affidavits of Dr. Norman F. Hill, and Dr. Henry M. Thomas, the former being for three years past his family physician, and the latter having recently examined him for the purpose of testing his sanity; also by the affidavits of Rev. P.A. Heilman, his pastor, and of Messrs. Samuel W. Regester, Howard Cassard, Robert Andrews, and J.S. Ditch, all of whom declared their belief that he was entirely sane and competent to manage his affairs.
The committee answered this petition, admitting that it had not undertaken to exercise any control over his person, and alleging that it had no knowledge of his mental condition or of the management of his affairs, prior to its appointment, but that since that time, the result of its opportunities for observation induced the belief that no material change had occurred in his condition; that it had no purpose or desire to resist the discharge of the committee further than its discharge of duty to the Court might require, and suggested that the testimony to be produced be taken in open Court, and the petitioner be there examined, and it was so taken before JUDGE STOCKBRIDGE, who after argument dismissed the petition and from that order this appeal is taken. *Page 467 
We find no occasion to make any extended examination of the law governing such cases, but it may be properly observed that for the assumption or continued maintenance of control by a Court of Chancery over the person and estate of one alleged to be of unsound mind, proof of the entire absence of reason, understanding or memory is not required. In Colegate D. Owings'case, 1 Bland, 386, the Chancellor said, "Under the generic
legal term, non compos mentis, is comprehended every species of mental derangement which incapacitates a man from assenting to, or making a legal contract;" and in Greenwade v. Greenwade,43 Md. 315, this Court said, "The term non compos mentis used by the Code, embraces not only lunatics and idiots, but all persons of unsound mind." In all jurisdictions, both in England and in this country the disposition of the Courts is towards the establishment of a rule, which, whilst jealously guarding against the invasion of rights of person and property under the guise of such proceedings, will afford protection to the person himself and to his family dependent upon him, where any species of mental unsoundness is clearly shown to incapacitate him from protecting him and them, against his own weakness or the artifice of others.
In ex parte Cranmer, 12 Veasey, Jr. 454, LORD ERKSINE said: "The inquiry is whether his capacity is of that kind that fits him for the government of himself and the management of his affairs."
In In re Mary Ann Lindsey, 43 N.J. Eq. 9, it is said, "The unsoundness of mind which will justify proceedings under a commission in lunacy is such as to deprive the person of ability to manage his own estate," and in Gray v. Obear, 59 Geo. 675, "One may be so unsound in mind as to be sent to an insane asylum; another as to have a guardian for his person as well as his estate; and a third only to require a guardian for his property to see that it is not wasted." CHANCELLOR BLAND in Colegate D.Owings' case, supra, p. 380, recognizes that the law takes into account not only the right of the party himself to have his property safe guarded but the right of his family to a suitable maintenance out of his estate, for he says, "It is in *Page 468 
execution of this, his own right, and in fulfillment of this, his duty to his family, that the Court of Chancery has always acted, in taking care of persons who are non compos mentis, and their estates. For the Court is bound, in behalf of the State, to keep the lunatic, his wife, children and household with the profits of his land and estate, and to apply the whole to their use."
These principles primarily applicable to the confirmation of inquisitions, apply with added force to petitions to supersede such inquisitions. The finding of a jury in such a case is primafacie proof of continuing incapacity, and to warrant the discharge of the committee there must be clear and satisfactory proof that the party has been restored to mental soundness, and it cannot escape observation that much of the proof, and the greater part of the appellant's argument, is directed rather to the effort to show that he has never been of unsound mind, than to show he has since been restored. We have carefully read and considered all the testimony in the case which presents only a question of fact, depending upon the proof. All of the witnesses produced for the petitioner except Drs. Hill and Thomas, testify as acquaintances and friends, and in general terms, to their belief that he is a sane man. Rev. Mr. Heilman says he has noticed no particular change in him during nine years that he has known him, and apparently bases his belief upon the fact that Mr. Greenleaf is shown to be a man of amiable character and high morals, and consistent and faithful in his church duties. Mr. Regester expressed the same belief derived from casual conversations with him, and has never seen any change in him during his whole acquaintance of 25 or 30 years. Mr. Andrews had known him about seven years, and referring to general conversations with him, said "it seems to me his mind is all right." The testimony of Mr. Ditch and Mr. Hanson was of the same general character, as was Mr. Rupps also except that the latter referred to a transaction in 1902, two years before this inquisition was taken, in which Mr. Johnson wanted to build a structure for his machinery, but under Mr. Rupp's advice and persuasion *Page 469 
bought some lots for the purpose which were afterwards sold by his committee at a good advance. If this has any significance however it proves rather the good judgment of Mr. Rupp, than of Mr. Johnson.
Dr. Hill, the petitioner's family physician for the past three years, says "from his general tone of conversation I should think he was perfectly able and competent to attend to his business," but that he had never examined him for the purpose of determining his sanity.
Dr. Thomas, a specialist in nervous diseases, made three or four examinations with a view to judge of his sanity and says he believes him to be sane, that he thought he appreciated the value of money and understood a contract. He said Mr. Johnson told him he had had some sort of convulsive attacks, but did not mention the name, and was not very clear how long since he had these. He said that as a general thing mental impairment followed epilepsy.
Dr. Winslow, Dr. Preston, and Dr. Brush, all concurred in the opinion from their knowledge and examination of Mr. Johnson that he was not of sound mind.
Dr. Winslow said he had never seen him in an attack of epilepsy, but that it was well known he suffered from them, and that he was constrained to say he did not consider him capable of making a valid contract.
Dr. Preston, a specialist in nervous and mental diseases, and a member of the State Lunacy Board, had examined Mr. Johnson several times shortly before the inquisition was taken, and heard his testimony before JUDGE STOCKBRIDGE under this petition, and he said he could discover no change or improvement in his condition, and that in his opinion he was incapable of making a valid contract or of managing his own affairs; that he found him incapable of coherent thought, or memory; that his disorder might be termed confusional insanity and that the tendency of such a case is to degenerate.
Dr. Brush, whose business is the care of insane persons and who examined Mr. Johnson in 1904, concurred in the views of Dr. Preston, and said that Mr. Johnson's testimony on the *Page 470 
stand recalled his interviews with him in 1904, especially in the deficiencies of his memory, which were very marked, and that the symptoms which he exhibited in 1904 and while on the stand in this case, were consistent with and frequently resulted from epilepsy.
Mr. Boyce described an occasion since 1904 in which he saw Mr. Johnson upon the street suffering from an attack of some sort, when he did not know and could not tell where he was, and also told of another occasion about six months before that time when Johnson gave him an account of an alleged assault made by him on his step-mother, in which he said he did not use a knife as reported, and that he had brass knuckles at the time, but he took second thought and threw them away. If there were nothing more in the case it would be exceedingly difficult to find satisfactory ground for discharging this committee. But in a proceeding to supersede an inquisition, the authorities properly require the petitioner to be present in person that the tribunal in charge may be aided by its own observation of his appearance and conduct. 10 Enc. Pl.  Pr. 1210.
Mr. Johnson was present, and was called for the respondent. He was examined at some length and was shown six letters purporting to have been written by him to Jos. T. Deal and to the Safe Deposit and Trust Company between December 23rd, 1904 and January 6th, 1905. It would serve no useful purpose to discuss these letters, nor to detail his testimony, but his examination upon these letters discloses a want of memory which cannot be reconciled with ordinary capacity for the affairs of life. Some of these letters in themselves are very persuasive of a disordered mind. He admitted the several signatures, but could not remember when or why they were written, or anything about them, except that he knew he had written to the Safe Deposit Company such a letter as that shown him dated January 6th, 1905, referring to his removal to Philadelphia. It referred to the fact that he had made oath in Philadelphia that he was a resident of that city, and therefore demanded that the Safe Deposit Company should no *Page 471 
longer interfere with his affairs. But he could not remember whether he did take such an oath, or whether he ever went before any officer for that purpose, but as the letter said he did he must have done so, though he did not know where he went, or before what officer, or what was the nature of the oath, and this although the obvious purpose in his mind at the time, was thereby to regain possession of his property. The idle hope inspired by this device, and the lapse of memory which followed its failures, are equally convincing of the impairment of his mental faculties. One of the questions put to him was, "What was the condition of your estate at the time of the appointment of the Safe Deposit Company as your committee?" and there could be in our judgment, no more convincing evidence of a disordered mind, and of incapacity to manage the ordinary affairs of life, than in his rambling, incoherent, and unintelligible reply to an ordinary business question.
The Circuit Court had the benefit of observing the petitioner and listening to his testimony as it was delivered, and promptly dismissed the petition the same day the stenographic report of the testimony was filed and the arguments were made.
There can be no exercise of judicial power more gratifying to a Judge, than the restoration of personal liberty and property rights to one who has by the dispensation of Providence been deprived of them, when there is proper proof of restored reason, but there is no other foundation for the exercise of this power. The order of the Court below must be affirmed.
Order affirmed, costs above and below to be paid out of theestate. *Page 472